                      UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 TINA C.,                                  )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )       CIVIL NO. 2:15-CV-322-DBH
                                           )
 ANDREW M. SAUL, COMMISSIONER,             )
 SOCIAL SECURITY ADMINISTRATION,           )
                                           )
                         DEFENDANT         )

            ORDER ON PLAINTIFF’S MOTION TO RE-OPEN CASE

      This pro se plaintiff has moved to reopen her previous social security
disability benefits case, Civil No. 2:15-cv-322, which was closed in 2017. The
plaintiff has apparently received a new negative decision from an Administrative
Law Judge and the Appeals Council.
      The plaintiff’s motion to reopen is DENIED because this Court has no
authority to reopen this case. The Commissioner’s response to the plaintiff’s
motion (ECF No. 25) explains why this Court has no authority to reopen her
previous case. Instead, the plaintiff must file a new Complaint to challenge the
new negative decision. Since the time may have already passed for filing a new
Complaint, the Commissioner has also suggested options that may be open to
the plaintiff to seek relief from the time limits so that she can challenge the new
decision.
      The motion is therefore DENIED, but      WITHOUT PREJUDICE   to other steps the
plaintiff may take to pursue her challenge.

      SO ORDERED.

      DATED THIS 16TH DAY OF OCTOBER, 2019

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
